*348
Opinion of the Court, delivered! by


Tompkins, Judge.

receipt §ivei? kv » JHCmDsr oí <i firm in hisown outSferencé the firm, is not necessari-evidence ttiat the Inc>'' ney was paid in discharge of a debt due to the firm.
The bill of exceptions shows that Hardy & Buckner, in the circuit court, gave in evidence against Reevs, a note executed to them by Reevs, on which was endorsed a small credit. Reevs, on his part, gave in evidence a receipt, dated some time after the note which was sued on, signed by Thomas Buckner, one of the plaintiffs in this suit, before the justice, and the circuit court. The receipt was for all dues, debts and demands, up to this date, 25th March, 1838. The note was dated and due more than a year before the receipt; and Buckner was proved to have acknowledged the receipt; but he stated that the receipt “had nothing to do loith the bond in the suit.” The jury found a verdict for the plaintiffs for the amount of the note, &c., deducting the credit. Reevs moved for a new trial, and the refusal of the court to grant this new trial is assigned for error.
The plaintiff in error insists that the receipt of Thomas Buckner ought to be evidence against Buckner & and that it is error to bring the suit in the names of Hardy , y r • ' ana Buckner, instead of using the given names of the plaintiffs, The last objection was not made before the circuit court and ought not therefore to have been urged here. And as to the first, it is sufficient to observe, that as the plain till* in error gave in evidence the admissions of Buckner against hiso wn interest, it was perfectly correct that what Buckner-stated in the same conversation, in his own favor, should go to the But money paid to Thomas Buckner, and his receipt there-' for, is not necessarily evidence that such 'money was paid for , » .* the use of Hardy & Buckner. It might have been the case, that Reevs owed money to Hardy & Buckner, and also to Thomas Buckner. The .jury have chosen to consider it , , , .. ,. . ,. and we can see no reason to set aside their verdict.
The judgment of the circuit court is therefore affirmed.